Citation Nr: 0032411	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-05 907 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a disorder manifested 
by cryoglobulinemia with renal insufficiency (nephritis).  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision in August 1997 of the Department of 
Veterans Affairs (VA) Regional Office (RO) at New York, New 
York.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in June 1998.  A transcript is of 
record.  

The case was remanded by the Board in October 1999 for a 
hearing, which was conducted before the undersigned Veterans 
Law Judge at the RO in January 2000.  The hearing transcript 
is of record.  


FINDING OF FACT

The preponderance of the medical evidence shows that chronic 
cryoglobulinemia with renal insufficiency (nephritis) was not 
present during or until many years following active duty, and 
did not result from any inservice disease or injury.  


CONCLUSION OF LAW

A chronic disorder manifested by cryoglobulinemia with renal 
insufficiency was not incurred in or aggravated by active 
service, nor may nephritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records show that the genito-urinary 
system, to include the kidneys, was normal.  Multiple 
urinalyses were normal.  There was no complaint, finding or 
diagnosis of abnormally cold sensations, skin discoloration 
or nodules, frostbite symptoms, and/or renal dysfunction 
shown by the service medical records.  An underarm skin rash 
was treated.  The veteran also was treated for right inguinal 
lymphadenopathy with biopsy results showing no pathology.  

Office records dated in August 1985 from P. F. Faubert, M.D., 
show that the veteran had carried the diagnosis of mixed 
cryoglobulinemia since January 1982 when he was seen for 
complaints of extreme sensitivity to the cold.  He was 
asymptomatic except for some pain in his earlobes when he was 
extremely cold.  He was shown to have proteinuria, relatively 
well preserved kidney function and mixed cryoglobulinemia.  A 
kidney biopsy was planned.  It was thought that proteinuria 
was probably secondary to increased light chain excretion 
rather than the mesangiocapillary glomerulonephritis seen 
with mixed cryoglobulinemia.  

Later in August 1985, Dr. Faubert reviewed the veteran's 
clinical information regarding proteinuria and the 
recommendation of a kidney biopsy and stated that his 
proteinuria either represented the excretion of light chains 
by an otherwise normal glomerulus or the excretion of albumin 
mainly associated with mesangiocapillary glomerulonephritis.  

In June 1989, Dr. Faubert reported on a kidney biopsy of the 
veteran that confirmed the diagnosis of mesangial 
proliferative glomerulonephritis secondary to essential mixed 
cryoglobulinemia.  It was stated that the natural history of 
this type of kidney disease was quite unpredictable.  
Spontaneous remission could occur.  It could otherwise 
stabilize or progress.  The veteran's problems were 
identified as nephrotic syndrome and renal insufficiency.  

A. D. Novetsky, M.D., reported in February 1997 that the 
veteran was first seen in January 1982 at which time he 
presented a history of extreme sensitivity to the cold 

with arthritic symptoms since 1979.  He gave a history of 
good health until 1979.  Cryoglobulinemia was diagnosed.  The 
veteran reportedly had related symptomatology more recently 
that was present during his service in 1969, which may have 
been due to cryoglobulinemia.  This reportedly raised the 
possibility that his disease was present as far back as 1969.  
Cryoglobulinemia continued to be listed as a chronic 
condition.  

Dr. Faubert submitted another report in April 1997 restating 
that the veteran's mixed cryoglobulinemia was diagnosed in 
1982 with symptoms leading to the diagnosis, based on Dr. 
Novetsky's note, having been present for a few years 
preceding the diagnosis.  The veteran was seen in 1985 for 
proteinuria.  He eventually developed the nephrotic syndrome 
and the open kidney biopsy in 1989 had revealed a form of 
disease compatible with cryoglobulinemia.  His kidney 
function reportedly had remained stable.  

On a VA examination in June 1997, the veteran complained of 
generalized aches and sensitivity to cold.  Cryoglobulinemia 
was confirmed.  The final diagnosis was chronic 
glomerulonephritis and renal insufficiency, fluctuating in 
nature, due to the presence of cryoglobulinemia treated 
chronically but intermittently with steroids.  

During the veteran's June 1998 hearing, he testified that 
cryoglobulinemia had caused kidney damage and high blood 
pressure.  The symptoms he had had included a feeling of 
coldness on temperature changes, aching joints, and muscular 
pains.  He stated that if he were exposed to cold 
temperatures too long he could develop hypothermia and die.  
He recalled having sought medical help when he had been 
exposed to a lot of cold weather, his fingers became swollen, 
and he developed joint pain.  He recalled that he took the 
doctor a long time to come up with a diagnosis.  
Cryoglobulinemia reportedly was diagnosed after an ice cube 
test made his skin red and "raised."  On looking back, he 
felt that hip pains and knee pains during active service were 
the first symptoms of cryoglobulinemia.  He also felt, on 
looking back, that lymph node swelling was a symptom of the 
disease during service.  The joint and lymph node symptoms 
during active service were the 

symptoms that Dr. Novetsky meant in his February 1997 
statement.  He testified that he lost work when he 
experienced attacks of symptoms that started with a feeling 
of cold, like hypothermia.  He had to turn on a space heater 
in his room, put hot water bottles in his bed and stay under 
the covers for two or three hours until his internal organs 
warmed back up.  After being in bed that long, he would start 
to sweat and his blood pressure would go up.  He had to take 
medication for this.  He was bothered most when the seasons 
changed.  He described additional symptoms of knots in his 
hands, loss of the ability to speak because of feeling such 
intense cold and shivering, loss of the ability to 
concentrate due to intensely cold feelings, groin pain, 
multiple joint aches, skin discoloration, frostbite-like 
symptoms and the formation of red notches on the skin.  

In August 1998, H. M. Orkin, M. D., reported that the veteran 
had cryoglobulinemia diagnosed in 1980.  It was stated that 
cryoglobulinemia was very difficult to diagnose.  The 
symptoms reportedly would come and go and be very vague.  It 
reportedly was very possible that he had the condition in 
1969.  

In August 1998, Dr. Faubert stated that he had been asked by 
the veteran to look at his clinical records from December 
1967 in order to decide whether his complaints of painful 
lymphadenopathy, skin rash, and joint pain could have been 
explained by the current illness of mixed cryoglobulinemia.  
Dr. Faubert expressed the opinion that the symptoms 
associated with this entity could be quite non-specific and, 
in the absence of specific laboratory data, he could neither 
rule it in nor rule it out. 

On a VA examination in September 1998, the veteran had a 
normal urologic examination,  He complained of arthralgia, 
joint pain, which he claimed originated in service in 1967.  
He stated that he did not suffer from fatigability and 
weakness other than when it was cold outside or from air 
conditioning.  He complained of headaches when he was exposed 
to sudden changes in temperature.  He stated that he 
experienced shortness of breath during attacks of 
hypothermia, coldness, and temperature changes.  He described 
paresthesias of the upper and lower extremities from sudden 
changes in temperature.  He complained of occasional 
lightheadedness.  He stated that he developed swelling of the 
hands and feet during periods of hypothermia and sudden 
temperature change.  Some purplish discoloration of the ear 
lobes and upper and lower extremities was revealed.  

On a VA examination in September 1998, the veteran complained 
of groin, right hip and right knee pain, difficulty walking 
long distances and easy fatigue.  History was recorded of 
resection of right foot fracture 15 years previously, 
resection of enlarged lymph nodes from the groin area and 
right knee osteotomy during active service in 1968, insulin 
dependent diabetes mellitus after heavy doses of prednisone 
for chronic renal failure in 1989, and chronic renal failure 
and high blood pressure since 1990.  He stated that air 
conditioning and cold weather worsened his symptomatology.  

On a VA examination in December 1998, history was recorded of 
right hip and knee pain during active service.  He also had 
injured his right foot since separation.  The veteran 
complained of arthralgia and occasional nodules of the ears 
(pinna) and hands due to cryoglobulinemia.  He specified that 
he had joint pain only from acute attacks of 
cryoglobulinemia, from which he also suffered joint weakness, 
stiffness and swelling.  The flare-ups were precipitated by 
cold or sudden changes in temperature.  They were alleviated 
by heat.  The diagnosis was cryoglobulinemia.  

A VA physician, Chief of Administrative Medicine, reported in 
January 1999 that the veteran's claims file, all his medical 
records, and private physicians' opinions regarding his 
cryoglobulinemia had been completely reviewed.  It was noted 
that the he had had a problem with a knot on his right leg in 
December 1967.  Right knee osteochondroma was diagnosed.  He 
underwent excision of the osteochondroma in May 1969.  In 
January 1968, he had been evaluated for back pain from doing 
push-ups.  Lumbosacral strain was the impression.  In July 
and August 1969, he complained of right groin swelling.  The 
physical examination revealed axillary and inguinal 
lymphadenopathy.  An excisional biopsy of a lymph node was 
done in September 1969.  Cryoglobulinemia reportedly was 
diagnosed in 1980 and did not have any relationship with 
osteochondroma of the right knee or lumbosacral strain during 
active service.  The physician stated that, although 
lymphadenopathy can be associated with cryoglobulinemia, it 
also could be associated with many other conditions.  The 
private physicians' opinions dated in August 1998 that it was 
possible the veteran had cryoglobulinemia in 1969 and that 
cryoglobulinemia could not be ruled in or out based on 
records dated since December 1967 were noted, but the VA 
physician expressed the opinion that the problems the veteran 
experienced with his right knee, right groin, and back while 
he was in service more likely than not were not early 
manifestations of the cryoglobulinemia diagnosed in 1980.  

VA outpatient treatment records reflect a January 1999 
notation that the veteran's symptoms of cryoglobulinemia 
"probably" started in the 1960's with attacks of chills of 
his fingers and ears and numbness after exposure to cold or a 
sudden drop in temperature.  This reportedly was usually 
followed by a fever and red blotches on his ears and all 
other exposed areas of his body.  The immediate crisis 
usually resolved in a couple of hours but the skin rash took 
a few days to resolve and could even ulcerate.  The diagnosis 
of cryoglobulinemia was continued.  

During the January 2000 hearing, the veteran testified that 
his cryoglobulinemia was a condition of coldness that did not 
normally respond to attempts to get warm, and for which the 
body did not normally compensate.  With him, when he got 
cold, his capillaries reportedly burst and he developed 
frostbite-like symptoms of skin discoloration and 
degeneration/decay.  He recalled that he had started to get 
cold during basic training, which was in December of that 
year, but just dismissed it.  He also recalled that he had 
experienced the inability to move after standing in formation 
in the cold during his advanced training after basic.  He 
reportedly had started to feel a tingling in his toes on that 
occasion, when he was standing in cold rain for a prolonged 
period of time.  He had begun to experience tingling of the 
fingers and the toes when he was out in the cold after he 
went to Germany.  He testified that he had gone on sick call 
during active service for joint pains in his hips, knees, 
ankles and toes.  He specified lymph node, hip and knee 
treatment during active service.  He recalled that the lymph 
node biopsy had been negative.  He testified that inservice 
knee pain had continued and he had been chilled when he went 
outside for guard duty, physical training or other duties and 
work performed outdoors.  Following separation, he started to 
notice that his hands swelled when he went fishing.  He 
recalled going fishing once and not being able to hold onto 
the steering wheel well enough to drive home and also 
experiencing knee, hip and other joint pain whenever he got 
cold.  The post-service pain was described as the same as the 
inservice pain and was caused by cold, rainy weather and 
depended on how long he was out in the cold.  When he had 
tried to warm up by turning his back to his oven at home, his 
back became red without his feeling it.  His wife had to 
bring it to his attention.  When he worked outside during 
active duty he noticed that he was more susceptible to the 
cold than his fellow soldiers.  It was not until 1982 that 
his doctors found cryoglobulinemia.  He reportedly lost part 
of his ear as a reaction to air conditioning at work.  

The veteran's former wife, who was a registered nurse, 
reported in February 2000 that she had known the veteran 
since 1972 and they married in 1974.  She recalled that 
before and since their marriage, on several occasions in the 
winter, he had had episodes of severe chills and joint pain, 
despite being adequately dressed for the winter.  He had 
mentioned similar experiences after military service in 
Germany.  Episodes also occurred in the summer, when he 
experienced coldness and chills from air conditioning.  

The veteran's wife reported in February 2000 that she was a 
radiological technologist who had known him since 1970.  He 
was described as always having been unusually cold in certain 
weather conditions, especially during the winter.  Sudden 
changes in temperature and change of seasons aggravated his 
condition.  Since their marriage, she had witnessed his most 
severe cold attacks.  They also occurred during warm weather 
from air-conditioned airplanes, stores , hotels, shopping 
malls, restaurants, etc.  She stated that he was finally 
diagnosed with cryoglobulinemia in 1980.  

Dr. Novetsky stated in February 2000 that he first saw the 
veteran in January 1982 and diagnosed cryoglobulinemia.  This 
physician could not determine when the veteran's 
cryoglobulinemia began and stated that it was possible that 
it was already present in 1967.  

L. J. Bernstein, M.D., stated in March 2000 that the veteran 
carried the diagnosis of cryoglobulinemia but it could not be 
determined when his condition began.  It reportedly was 
possible that it was present in 1967.  

A self-described lifelong friend of the veteran reported in 
February 2000 that the veteran's physical condition had 
changed when he came home following active duty.  The veteran 
had complained of being uncharacteristically cold in cold 
weather and when the temperature suddenly changed.  The 
veteran's friend escorted the veteran to Metropolitan 
Hospital on one occasion after the veteran suffered a severe 
cold attack.  On that and many other occasions, the veteran 
reportedly had experienced chills and joint pain due to the 
cold.  This condition continued.  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or aggravation and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset or 
was aggravated in service.  It requires evidence relevant to 
the requirements for service connection and of sufficient 
weight to make the claim plausible and capable 

of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); see also Murphy, 1 Vet. App. at 81.  An injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

The Board is satisfied that the veteran has submitted a well 
grounded claim for service connection for cryoglobulinemia 
with renal insufficiency.  He has alleged that he started to 
get unusually cold when exposed to cold temperatures during 
active service with concomitant skin changes of discoloration 
and skin nodules, as well as joint pains.  This symptom 
complex reportedly continued up to the time when 
cryoglobulinemia was diagnosed after service, in 1980, or 
later.  The veteran is competent to present evidence that he 
had unusually cold feelings that started during active 
service, as well as skin changes and nodules.  Dr. Novetsky 
and other examiners have stated that the veteran's self-
described symptomatology during active service could have 
represented the start of cryoglobulinemia.  The medical 
evidence indicates that cryoglobulinemia is difficult to 
diagnose, with vague symptoms that come and go.  It has been 
medically stated that the veteran very possibly had 
cryoglobulinemia during active service.  A VA outpatient 
clinical notation in January 1999 reflected a "probability" 
that cryoglobulinemia started in the 1960's with symptoms of 
chilling and numbness of the fingers and ears and red 
blotches on exposed skin surfaces after exposure to cold or a 
sudden drop in temperature.  On the basis of the complete 
evidence of what the veteran is competent to submit regarding 
his inservice symptomatology and the post-service medical 
evidence, medical evidence of both the presence of 
cryoglobulinemia and of a nexus between it and service has 
been submitted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for nephritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 

3.309.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

The veteran has not claimed that his cryoglobulinemia with 
renal insufficiency was incurred as a result of a combat 
situation. Thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) (West 1991) is not warranted.  

Beginning in the 1980's, the medical evidence confirms the 
presence of cryoglobulinemia and shows that it has resulted 
in chronic glomerulonephritis.  Nevertheless, there was no 
medically confirmed manifestation of this disability entity 
during or until many years following active service.  None of 
the veteran's claimed symptomatology during active service 
that purportedly signified the start of cryoglobulinemia, nor 
any finding by urinalysis during active service, is confirmed 
by the service medical records or any clinical evidence dated 
prior to 1982.  

The VA clinical notation of January 1999 that 
cryoglobulinemia probably was symptomatic beginning in the 
1960's was supported only by the veteran's self-serving and 
subjective report of inservice symptomatology.  Statements 
from his former wife, his wife and a lifelong friend 
corroborate symptomatology, especially those relating to cold 
and chill, since the postservice period.  As such, they are 
not probative of observed symptomatology concurrent with 
active service.  While his lifelong friend reported taking 
him to Metropolitan Hospital some time following separation 
from active service for a cold attack, it is unknown when 
this was or whether it was indicative of cryoglobulinemia 
with renal insufficiency.  Despite repeated requests for 
supporting clinical records, the veteran has not submitted 

anything to corroborate such post service hospitalization 
either in terms of when it was or what diagnostically 
required it.  There is no indication that such 
hospitalization was for the disability at issue or that 
records of it would be helpful to the claim, as the veteran 
has not taken the opportunity to submit any.  

The Board concludes that the medical evidence showing no 
manifestation of the disability at issue, or any relevant 
symptom, prior to the 1980's and the VA medical opinion of 
January 1999, which was the only opinion that specifically 
considered all the medical evidence and the other opinions of 
record, outweighs the veteran's reports and testimony 
regarding his inservice symptomatology and the medical 
evidence that has been identified as supporting a nexus 
between current cryoglobulinemia and service.  

In regard to the statements from Dr. Novetsky and Dr. 
Bernstein, the Board believes that the examiners are honest 
in their opinions.  The examiners state that it is possible 
that the condition began in service.  However, each clarifies 
that he could not determine when the condition began.  
Similarly, the statement of Dr. Faubert is to the effect that 
he cannot rule in or out the in service symptoms as evidence 
of the disorder.  When we consider the context and the 
language of the entire statements, the opinions result in no 
more than they do not know and that it was within the realm 
of possibility that the disorder began in service.  Such 
evidence is of little probative value and is far less 
probative than the opinion of the January 1999 VA opinion.

In regard to the statement from Dr. Orkin, he relates that it 
is very possible that the veteran had this condition in 1969.  
However, although the statement helps to establish a well 
grounded claim, he offers no support for the opinion.  Thus, 
the opinion is of little probative weight.  Cross v. 
Derwinski, 2 Vet. App. 150 (1992).  A mere statement of 
opinion, without more, does not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Against this background, the VA 
examiner had an opportunity to review the file and provided 
support for the opinion.  Similarly, the reference to the 
Merck Manual does not assist in this case because it does not 
tend to prove or disprove the beginning of the veteran's 
disorder.  

Lastly, the Board is presented with a conflict in the record.  
The recent medical evidence that raises a possibility of a 
relationship to service is, in part, based on the veteran's 
assertions that he had certain symptoms during service.  We 
again note that at the well grounded stage, the Board does 
not address credibility.  However, at the merits stage we are 
under an obligation to review all the evidence of record, not 
just the positive evidence.  In this regard, it is important 
to note that according to Dr. Novetsky, the veteran reported 
that he had been in good health up to 1979 and that "since" 
1979 he had experienced extreme sensitivity to the cold with 
arthritic symptoms.  The veteran's initial statements to Dr. 
Novetsky were made for treatment purposes.  It is expected 
that persons seeking proper treatment will advance a correct 
history.  Therefore, his statements made for treatment 
purposes to the effect that he had been in good health until 
1979 are very probative of the date of onset.  In particular, 
the initial statement made for treatment purposes is more 
probative than the veteran's revised history advanced in 
support for a claim for benefits.

The Board notes the representative's request for another 
expert opinion on the issue from a specialist in nephrology 
and cryoglobulinemia, but does not feel that such would 
significantly add to the record or help the veteran's case.  
Opinions from the veteran's nephrologist and Dr. Novetsky as 
well as a physician specializing in rheumatology and 
rehabilitation and a VA medical opinion have been fully 
considered in this decision.  There is no reason to believe 
that another such opinion would change the outcome or differ 
significantly from the opinions already received and 
considered.  Delaying resolution of the issue by getting 
another medical opinion is not felt to be in the veteran's 
best interest.  

The Board notes that there was compliance with 38 C.F.R. 
§ 3.103 (1999).  Throughout the veteran's appeal, he was 
repeatedly informed of his duty to submit evidence of a well 
grounded claim and the form of evidence was suggested.  
Consequently, as referenced above, he has submitted a wealth 
of medical, lay and textual information and statements 
relevant to his claim, and from multiple physicians and 
clinical sources.  During the hearings, both the hearing 
officer at the RO and the undersigned Veterans Law Judge 
specifically suggested the submission of additional evidence.  
All duties have been exceeded.  


ORDER

Service connection for a disorder manifested by 
cryoglobulinemia with renal insufficiency is denied.  


		
	H. N. SCHWARTZ 
	Veterans Law Judge
	Board of Veterans' Appeals

 



